Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brain mounting which includes a port “extending inwardly from the external body surface” (italics added, lines 3-4, claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 11,22,15,16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
As to claim 11, what single “sensor” (line 1) can provide all of the listed sensors, and still be single?  Does such mean that all of the individual sensors are somehow connected together, and provide a single signal that includes data from all of the individual sensors?  There is no example of such an enabled single sensor, and no suggestion where one of ordinary skill may turn to provide such.
As to claim 22, what makes for a sensor package?   A sensor is just that, a sensing article.  What is connected to the sensing article, if anything, to provide a package.  There are not examples in the specification, no suggestion as to where one of ordinary skill might turn to.
As to claim 15, how do “alignment guides 146” (Para 55) align a layer?  Figure 4 shows 2 elements 146, but how they might serve to align skin in any manner is not explained.  There is no explanation in the specification, and suggestion as where one may turn. 

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               As to claim 1, this preamble calls for a “surrogate” (i.e. article/device), but the body of the claim calls for a list of parts that are not connected together, as per the plural use of “when”.  Such is confusing as to where the claim is an article/device, or a list of parts (maybe system).  Which of the 2 alternatives is Applicant’s intent.  The claim should reflect such intent.
               As to claim 1, what does the adjective “module” structurally and/or functionally mean.  Note that the claim calls for a “body” (line 2) and many different modules, so a module is surely not just a body.  Different terms have different meanings.  Thus, what is the meaning of a “module”?  What is 
	As to claim 1, what does the adjective “modular” (line 1) add?  Is it related to the yet-to-be-defined “module”?  
               As to claim 5, how can a “brain module” (line 3) have an “external module” (italics added, line 5 of claim 1) portion?  After all, the brain is internal to the body.
               As to claim 5, is the brain really connected to a port that extends “inwardly from the external body surface” (italics added, lines 3,4 of claim 1)?
               As to claim 6, is “at least one sensor” the “at least one sensor” (line 4 from last, claim 1), and thus twice claimed?
               As to claim 6, “each” is problematic, as there is “one” (line 1, claim 5) limiting anatomical model in claim 5.  The term “each” suggests a plurality, where no plurality exists.  Is one of ordinary skill to accept that “at least one” (line 1, claim 5) means at least two, when the claim does not expressly state so?
               As to claim 11, ”each” (line 1) implies a plurality of modules, where no plurality exists in claim 1.  Is claim 1 indefinite in that regard?  Otherwise, “each anatomical module” may lack antecedent basis.  
               As to claim 11, how many sensors are in this claim?  The claim suggests 3 sensors are in one module, including the first and second (of claim 11) in addition to the additional “one sensor” (of line 4 from last, claim 1).  It’s possible that the “at least one sensor” (claim 1) includes claim 11’s first and second sensors, but such is not expressed as such in claim 11.  What is Applicant’s intent?
               As to claim 12, how does “one” (line 1) sensor comprise a “combination” of all of the listed sensors?  Is there really 1 single sensor that can carry such out?  Where is such in the application?

               As to claim 19, how many stimuli are in this claim?  The claim suggests there must be at least 3 (i.e. the “one” (of line 3, claim 16) and the “a plurality” (line 2).  Is such Applicant’s intent?
               As to claim 19, how many sensors are in this claim?  The claim suggests there must be at least 3 (i.e. the “one” (of line 4 from last, claim 1) and the “a plurality of sensors” (line 3).  Is such Applicant’s intent?
               As to claim 19, “stimuli a plurality” (line 3) is confusing.  Is something missing?
               As to claim 21, “a first sensor” suggests that claim 1’s “at least one sensor” (line 4) from last) should be - - at least 2 sensors - - .  Claim 21 is not consistent with claim 1.
As to claim 22, “a first anatomical module” suggests that claim 1’s “at least one” (line 5) should be - - at least 2 - - .  Claim 21 is not consistent with claim 1.
               As to claim 22, removing “a first” implies that claim 1 is limited to have a second, but such is not the case.  Should claim 22 have a plurality of anatomical models, or claim 1 in error by not having such?
               As to claim 22, the “a first sensor package” is confusing, as the surrogate would then have a “first sensor” (claim 1) and a separate “package”, when the structure of each is overlapping.  The same structure is being claimed twice.
               As to claim 22, what constitutes a “package”?  Is any sensor a package?  How does Applicant define a package?  Is a package some combination of a sensor and additional yet-to-be disclosed structure?

As to claims 23,24, these claims call for “a modular surrogate” (line 1), but such is already part of this claim (note “the modular surrogate” (line 2, claim 16).  This is not consistent.
As to claim 24, is the configuring with “at least one sensor” (line 4) in addition to the “one” sensor” (of claim 1) for a total of 2, or is the same structure being claimed twice?

Claims 23,24 are objected to because of the following informalities:  Claims 23 and 24 are identical.  Appropriate correction is required.

Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,16,17,18,19,20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Kabushikikaisha ‘833, and further in view of Wang.
Vogt et al 2018/0170416 teach (Para 25) sensors ‘in” head, neck, torso, arms, legs, knees, feet of a crash dummy.
There is no stem connecting the arm and torso, and no controller.
As to claims 1,2, it would have been obvious to connect Vogt’s arm and torso with stem as Kabush teaches connecting a torso and arm by way of a simple pivot P1 that involves a stem fixed to the arm in crash dummies.  In addition, it would have been obvious to employ a controller for the sensor, because Wang teaches (Para 4) connected the sensor to an acquisition system for processing via wires.  
	As to claim 3, the body includes Vogt’s head and torso.	
	As to claim 4, it would have been obvious to employ a stem to couple Vogt’s head and torso because Wang teaches a neck assembly 15a,28 to effectively provide a crash dummy.
	As to claims 5,6, it would have been obvious to employ a chest plate in Vogt, as Wang teaches use of such for a crash dummy.

    PNG
    media_image1.png
    215
    698
    media_image1.png
    Greyscale


	As to claims 7,8,9,10,16,17,18,20, it is well known to employ an acquisition system that is a processor that responds to directions.  As the sensor is connected to the system via wires, such recording is in real time.  Capability of measuring/recording suggests actually having both determined to measure, and preparation.  Wang’s sensors include (Para 4) pressure gauges.
	As to claim 11, Wang teaches (Para 4) many different types of sensors, suggestive of such usage in Vogt.
	As to claim 12, Wang’s sensors send signals wires, and thus are electric.
	As to claims 13,14, Wang teaches (Para 24) that crash dummies employ skulls and vinyl skin, suggestive of employing such in Vogt.
	As to claim 19, note the different stimuli (acceleration, pressure, force) in Wang (Para 4).
	
Claims 21,22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Kabushikikaisha ‘833, and further in view of Wang as applied against claim 16, and further in view of Gerhard 102015004536.
As to claims 21,22, it would have been obvious to test replace sensors found to be malfunctioning, as Gerhard teaches (Para 6 of Description) just that to certify such dummies.  Sensors employ connectors, and thus are sensor packages.

s 23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Kabushikikaisha ‘833 and Wang as applied against claim 16, and further in view of Zhuang et al 105352364.
As to claim 23, it would have been obvious to employ the crash dummy in a non-lethal exposure test because Zhuang teaches (5th and 6th paragraphs of Description) that it is desirable to study non-lethal events.

Claims 23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Kabushikikaisha ‘833 and Wang as applied against claim 16, and further in view of Yan Stuart et al 2014118496.
As to claims 23,24, it would have been obvious to employ the crash dummy in a non-lethal exposure test because Stuart teaches that a “crash test dummy” could effectively be employed as a target for non-lethal events.

Claims 23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Kabushikikaisha ‘833 and Wang as applied against claim 16, and further in view of Yan et al ‘988.
As to claims 23,24, it would have been obvious to employ the crash dummy in a non-lethal exposure test because Yan et al teach (lines 1-12, after “INVENTION-TITLE”) that a “crash test dummy” could effectively be employed to evaluate non-lethal events.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plaga et al ‘165 teach (Figure 2) matching sections 28, 28 secured together via bolts (Figure 3).
Shonan ‘653 employs an eye in a crash dummy.

McKinney et al ‘914 illustrates eyes, ears and mouth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861